    Case 4:21-cv-00395-O Document 11 Filed 07/30/21                    Page 1 of 3 PageID 57



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

PAULINO CARRANZA,              §
aka PAUBLINO CARRANZA CORRALEZ,§
                 Petitioner,   §
                               §
V.                             §                        Civil Action No. 4:21-CV-395-O
                               §
ERIC WILSON, Warden,           §
FMC-Fort Worth,                §
                 Respondent.   §

                                  OPINION AND ORDER

        Before the Court is a petition for a writ of habeas corpus under 28 U.S.C. § 2241 filed by

Petitioner, Paulino Carranza, aka Paublino Carranza Corralez, a federal prisoner confined at FMC-

Fort Worth, against Eric Wilson, warden of FMC-Fort Worth, Respondent. After considering the

pleadings and relief sought by Carranza, the Court has concluded that the petition should be

dismissed.

I. BACKGROUND

        Carranza, a native of Mexico and lawful permanent resident of the United States, is serving

a term of 120 months’ imprisonment for his 2016 conviction in the United States District Court for

the Southern District of California for conspiracy to import methamphetamine, cocaine, and heroin.

Resp’t’s App. 5–6, ECF No. 10. He has an expected release date of April 1, 2024. Id. at 2.

Immigration and Custom Enforcement (ICE) has lodged a detainer against Carranza with the Bureau

of Prisons, so that he can be transferred to ICE custody once he has completed his federal prison

sentence. Id. at 2. In this petition, Petitioner seeks a hearing, cancellation, or waiver of immigration

removal pursuant to former § 212(c) of the Immigration and Nationality Act (codified at 8 U.S.C.


                                                   1
    Case 4:21-cv-00395-O Document 11 Filed 07/30/21                       Page 2 of 3 PageID 58



§ 1182(c)), repealed (Sept. 30, 1996)), and § 240A(b) (codified at 8 U.S.C. A. § 1229b), on the

grounds of “significant and extreme hardship on both [his common law] wife and his 4 children who

are all American citizens.” Pet’r’s Mem. 1, ECF No. 2.

II. DISCUSSION

        Federal courts are restricted by the Constitution to adjudicating actual “cases” and

“controversies.” United Transp. Union v. Foster, 205 F.3d 851, 857 (5th Cir. 2000). In order to

ensure that an actual controversy of constitutional proportion exists, the courts have employed the

use of the “ripeness” doctrine. Id. (providing “[r]ipeness separates those matters that are premature

because the injury is speculative and may never occur from those that are appropriate for judicial

review”). It is clear that “[a] claim is not ripe for adjudication if it rests upon contingent future events

that may not occur as anticipated, or indeed may not occur at all.” Texas v. United States, 523 U.S.

296, 300 (1998). Respondent provides proof that ICE has not yet initiated removal proceedings

against Carranza. Resp’t’s App. 2, ECF No. 10. Carranza has no need to seek hearing, cancellation,

or waiver of removal at this juncture because immigration authorities have not yet commenced

removal proceedings against him. Unless and until that occurs, the petition is not ripe for review and

is not justiciable. See Osayande v. I.N.S., 66 F. App’x 525, 2003 WL 21017484, at *1 (5th Cir. Apr.

16, 2003).

        Furthermore, Carranza cannot meet the “in custody” requirements of § 2241 over any

immigration claim. The mere filing of an ICE detainer against him, without more, does not place him

in immigration custody for purposes of challenging future removal proceedings. See Zolicoffer v.

United States Dep’t of Justice, 315 F.3d 538, 540–41 (5th Cir. 2003).




                                                     2
   Case 4:21-cv-00395-O Document 11 Filed 07/30/21            Page 3 of 3 PageID 59



III. CONCLUSION

      For the reasons discussed herein, Petitioner’s petition is DISMISSED. A certificate of

appealability is DENIED.

      SO ORDERED on this 30th day of July, 2021.


                                           _____________________________________
                                           Reed O’Connor
                                           UNITED STATES DISTRICT JUDGE




                                            3
